*The opinion of the Court was delivered by
Johnson, J.
The regular shop books of a mechanic, as well as the merchant, are admissible to prove the delivery of specific articles, in the line of Ms business, (see the opinion of the Court in the case of Thomas v. Administrator1 of Best, delivered in this term,) and those of the mechanic are, I think, admissible to prove the performance of a particular job of work, in the course of his trade, and of articles furnished. To extend this rule further would open a door for incalculable fraud and mischief; and would in the course of time wholly subvert the rule of law, that a party shall not be a witness in his own cause. The evidence admitted in this case, is a charge for work and labor only, and contains no specification except that of time. If entries of this character were admitted, every description of persons who work for hire, would have nothing to do, to warrant a recovery, but to measure their services by this standard.
I am of opinion, that the evidence was inadmissible, and that a new trial ought therefore to be granted.
Colcock and Oheves, JJ., concüiTed.

 Post. 186.